Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-9, 11, 13, 15-16 & 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (Pub. No.: US 2015/0371951 A1).
Regarding Claim 1, Yeh et al. discloses a semiconductor structure, comprising:								a substrate (Par. 0057 together with Par. 0052, Fig. 4 – semiconductor device 215 which could be a silicon chip or a silicon interposer without any active or passive devices could be considered as the substrate);										a first die vertically disposed over the substrate (Par. 0013-0016, Fig. 4 – first die 111);		a second die vertically disposed over the substrate and laterally separated from the first die (Par. 0013-0016, Fig. 4 – second die 113); 								an insulation material between the first die and the second die (Par. 0013-0014 & 0029, Fig. 4 – insulation material 115 (for example polyimide)), and 					
Regarding Claim 2, Yeh et al., as applied to claim 1, implicitly disclosethe semiconductor structure, further comprising an electronic device vertically disposed over the first die and the second die, wherein the electronic device is at least partially overlapped with the insulation material from a top view perspective (Par. 0040 – electronic device 201).
Regarding Claim 3, Yeh et al., as applied to claim 1, implicitly disclosethe semiconductor structure, further comprising an electronic device vertically disposed over the first die and the second die, wherein at least a portion of the electronic device is overlapped with the insulation material and the substrate from a top view perspective (Par. 0040 – electronic device 201).
.		
Regarding Claim 5, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the Young's modulus of the substrate is between about 100GPa and about 200GPa (Par. 0057 together with 0024, Fig. 4 – the substrate can be a silicon substrate which is known to have Young’s modulus in the claimed range – see “What is the Young’s Modulus of Silicon?” – J. of Microelectromechanical Systems, Vol. 19, No. 2, April 2020, Pages 229 & 236).
Regarding Claim 6, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the Young's modulus of the substrate is between about 130GPa and about 185GPa (Par. 0052, 0057 together with 0024, Fig. 4 – the substrate can be a silicon substrate which is known to have Young’s modulus in the claimed range – see “What is the Young’s Modulus of Silicon?” – J. of Microelectromechanical Systems, Vol. 19, No. 2, April 2020, Pages 229 & 236).
Regarding Claim 7, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the substrate comprises silicon (Par. 0052, 0057 together with 0024, Fig. 4 – the substrate 215 can be a silicon substrate).
Regarding Claim 8, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the Young's modulus of the insulation material is between about 0.1GPa and about 50GPa (Par. 0013-0014 & 0029, Fig. 4 – the insulation material can be a polyimide which is known to have Young’s modulus in the claimed range – see Polyimide Properties datasheet attached from Topline – 2011).
Regarding Claim 9, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the Young's modulus of the insulation material is between about 1GPa and about 15GPa (Par. 0013-0014 & 0029, Fig. 4 – the insulation material can be a polyimide which is known to have Young’s modulus in the claimed range – see Polyimide Properties datasheet attached from Topline – 2011).
Regarding Claim 11, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein a ratio of the Young's modulus of the substrate to the Young's modulus of the insulation material is between about 3 and about 2000 (Par. 0013-0014, 0024, 0029, 0052 & 0057, Fig. 4 – the substrate can be a silicon substrate which is known to have Young’s modulus in the range mentioned in claim 6– see “What is the Young’s Modulus of Silicon?” – J. of Microelectromechanical Systems, Vol. 19, No. 2, April 2020, Pages 229 & 236; the insulation material can be a polyimide which is known to have Young’s modulus in the range claimed in claim 9 – see Polyimide Properties datasheet attached from Topline – 2011; the ratio falls within the claimed range).
Regarding Claim 13, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, further comprising a bonding layer between the first die and the substrate, and between the second die and the substrate (Par. 0057, Fig. 4 – the layer containing external connections 213 could be termed as the bonding layer).
Regarding Claim 15, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the insulation material surrounds the first die and the second die (Par. 0014, Fig. 4).
Regarding Claim 16, Yeh et al., as applied to claim 1, implicitly disclose the semiconductor structure, wherein the insulation material surrounds the substrate (Par. 0014, Fig. 4 – at least surrounds partially).
Regarding Claim 24, Yeh et al. discloses a semiconductor structure, comprising:								a substrate (Par. 0057 together with Par. 0052, Fig. 4 – semiconductor device 215 which could be a silicon chip or a silicon interposer without any active or passive devices could be considered as the substrate);										a first die vertically disposed over the substrate (Par. 0013-0016, Fig. 4 – first die 111);	a second die vertically disposed over the substrate and laterally adjacent to the first die (Par. 0013-0016, Fig. 4 – second die 113); 								an interconnect layer disposed over the first die and the second die (Par. 0014, Fig. 4 – first interconnect layer 117); and									an insulation material between the first die and the second die, wherein a first width of the substrate measured between two opposite sidewalls of the substrate is less than a second width the insulation material measured between two opposite sidewalls on two sides of the insulation material (Par. 0013-0014 & 0029, Fig. 4 – insulation material 115 (for example polyimide)),											wherein the substrate is at least partially overlapped with the insulation material from a top view perspective, and a Young's modulus of the substrate is higher than that of the insulation material (Par. 0057 together with 0024, Fig. 4 – the substrate can be a silicon substrate which is known to have much higher Young’s modulus than polyimide which can be the material for the insulation material 115).
Regarding Claim 25, Yeh et al. discloses a semiconductor structure, comprising:								a substrate (Par. 0057 together with Par. 0052, Fig. 4 – semiconductor device 215 which could be a silicon chip or a silicon interposer without any active or passive devices could be considered as the substrate);										a first die vertically disposed over the substrate (Par. 0013-0016, Fig. 4 – first die 111);	a second die vertically disposed over the substrate and adjacent to the first die (Par. 0013-0016, Fig. 4 – second die 113); and 									an insulation material between the first die and the second die (Par. 0013-0014 & 0029, Fig. 4 – insulation material 115 (for example polyimide)); and					a first interconnect layer disposed over the first die and the second die, wherein the first interconnect layer has a first width, measured between two opposite sidewalls of the first interconnect layer from a cross-sectional view, greater than a second width of the substrate, measured between two opposite sidewalls of the substrate from a cross-sectional view (Par. 0014, Fig. 4 – first interconnect layer 117),								wherein the substrate is partially overlapped with the insulation material from a top view perspective, and a Young's modulus of the substrate is higher than that of the insulation material (Par. 0057 together with 0024, Fig. 4 – the substrate can be a silicon substrate which is known to have much higher Young’s modulus than polyimide which can be the material for the insulation material 115).	
Regarding Claim 26, Yeh et al., as applied to claim 25, implicitly disclose the semiconductor structure, further comprising a bonding layer covering a surface of the 
Regarding Claim 27, Yeh et al., as applied to claim 25, implicitly disclose the semiconductor structure, further comprising a dielectric disposed over the second die and laterally surrounded by the insulation material ((Par. 0057, Fig. 4 – part of the dielectric layer of interconnect layer 117 which is right above the second die 113 could be considered as the dielectric layer and the rest of the dielectric layer associated with 117 could be considered together with layer 115 to constitute the insulation material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.




Claim 4 is rejected under 35 U.S.C. 103 as obvious over Yeh et al. (Pub. No.: US 2015/0371951 A1), as applied to claim 1, further in view of Tsao et al. (Pub. No.: US 2003/0045028 A1).
Regarding Claim 4, Yen et al., as applied to claim 1, does not explicitly disclose the semiconductor structure, wherein a shape of the substrate is square from a top view perspective.											However, Tsao et al. teaches the semiconductor structure, wherein a shape of the substrate is square from a top view perspective (Par. 0054, Fig. 5 – substrate 50; this prior art teaches that the substrate on which dies such as 66 is mounted can be square and rectangular-shaped).						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Tsao et al. to adapt the semiconductor structure, wherein a shape of the substrate of Yeh et al. is square from a top view perspective in order to make use of widely available shaped substrates.

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Yeh et al. (Pub. No.: US 2015/0371951 A1), as applied to claim 1, further in view of Chung et al. (Pub. No.: US 2015/0001685 A1).
Regarding Claim 10, Yen et al., as applied to claim 1, does not explicitly disclose the semiconductor structure, wherein the insulation material comprises ABF resin or epoxy compound.											However, Chung et al. teaches the semiconductor structure, wherein the insulation material comprises ABF resin or epoxy compound (Par. 0052, Fig. 1B – insulation material 601 might be formed of epoxy resin since it has a similar CTE to that of the underlying silicon substrate on which it is formed).			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Chung et al. to adapt the semiconductor structure, wherein the insulation material of Yeh et al. comprises ABF resin or epoxy compound in order to suppress warpage or cracking that might result due to dissimilar CTE between the substrate and the insulation material.

Claims 14 & 28 are rejected under 35 U.S.C. 103 as obvious over Yeh et al. (Pub. No.: US 2015/0371951 A1), as applied to claim 13.
Regarding Claim 14, Yeh et al., as applied to claim 13, does not explicitly disclose the semiconductor structure, wherein the bonding layer comprises oxide.					However, the EXAMINER takes OFFICIAL NOTICE that the semiconductor structure, wherein the bonding layer comprises oxide is widely known in the art.													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings widely known in the art to adapt the semiconductor Yeh et al. comprises oxide in order to fix the first die and the second die to the substrate well.
Regarding Claim 28, Yeh et al., as applied to claim 1, does not explicitly disclose the semiconductor structure, wherein an outline of a combination of the first die and the second die is non-square from a top view perspective.						However, the EXAMINER takes OFFICIAL NOTICE that the semiconductor structure, wherein an outline of a combination of the first die and the second die is non-square from a top view perspective (many a times the dies could be square-shaped and then when the first die and the second die are placed laterally separated, an outline of a combination of the first die and the second die is non-square from a top view perspective).		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings widely known in the art to adapt the semiconductor structure, wherein an outline of a combination of the first die and the second die of Yeh et al. is non-square from a top view perspective in order to use some of the most widely used shapes of dies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
02/20/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812